THE THIRTEENTH COURT OF APPEALS

                                   13-12-00672-CR


                           ARTHUR FREDERICK BROWN
                                      v.
                              THE STATE OF TEXAS


                                  On Appeal from the
                     297th District Court of Tarrant County, Texas
                              Trial Cause No. 1288802R


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

April 10, 2014